Exhibit 10.6

FIRST AMENDMENT TO PLAIN ENGLISH SECURITY AGREEMENT

This First Amendment to Plain English Security Agreement (this “Agreement”) is
made and entered into as of October 20, 2011, by and among AGRI-ENERGY, LLC, a
Minnesota limited liability company (“Guarantor” or “You”) and TRIPLEPOINT
CAPITAL LLC (“Secured Party” or “Us”; together with Guarantor, the “Parties”).
All capitalized terms not defined herein shall have the meanings ascribed to
them in the Security Agreement (as defined below).

RECITALS

A. Guarantor and Secured Party entered into that certain Plain English Security
Agreement dated as of September 22, 2010 (including all annexes, exhibits and
schedules thereto, and as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), pursuant to
which Guarantor granted a security interest in the Collateral to secure the
payment and performance in full of all the Secured Obligations.

B. Guarantor and Secured Party have agreed to make certain amendments to the
Security Agreement.

NOW, THEREFORE, in consideration of the premises and of the covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

1. Amendments to Security Agreement.

(a) Section 1 of the Agreement is hereby amended by adding the following
definition in the appropriate alphabetical order:

“The term “Amendment Closing Date” means October 20, 2011.”

(b) The definition of “Permitted Disposition” contained in Section 1.7 of the
Security Agreement is hereby amended and restated in its entirety as follows:

“1.7 The term “Permitted Disposition” means (a) sales, abandonment, or other
dispositions of Equipment that is substantially worn, damaged, or obsolete or no
longer used or no longer useful in the ordinary course of business and leases or
subleases of real property no longer used or no longer useful in the conduct of
the business of You and Your Subsidiaries; (b) sales of Inventory to buyers in
the ordinary course of business and/or the entering into of marketing,
distribution, supply, off take, development, or like agreements relating to the
sale of Inventory in the ordinary course of business and containing standard or
customary terms for such agreements (which terms may include, without
limitation, rights of first offer and/or exclusivity arrangements); (c) the use
or transfer of Cash or Cash Equivalents in a manner that is not prohibited by
the terms of this Agreement or the other Loan Documents; (d) (i) non-exclusive
licenses of patents, trademarks, copyrights, and other intellectual property
rights or (ii) non-perpetual exclusive licenses of patents, trademarks,
copyrights, and other intellectual property rights with respect to geographic
area, fields of use and customized products for specific customers that would
not result in a transfer of title of the licensed property under applicable law,
all given in the ordinary course of Your business; (e) the granting of Permitted
Liens; (f) the sale, assignment, transfer, disposition, or discount, in each
case without recourse, of Accounts arising in the ordinary course of business,
but only in connection with the compromise or collection thereof; (g) any
involuntary loss, damage or destruction of property; (h) any involuntary
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, or confiscation or requisition of use of property; (i) the leasing or
subleasing of assets of You or Your Subsidiaries in the ordinary course of
business; (j) the sale or issuance of Stock of a Parent; (k)(i) the lapse of
registered patents, trademarks, copyrights and other intellectual



--------------------------------------------------------------------------------

property of You and Your Subsidiaries to the extent not economically desirable
in the conduct of or material to their business, or (ii) the abandonment of
patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business that are not material to Your business; (l) the
making of a Permitted Investment; (m) the making of a Permitted Intercompany
Advance; (n) dispositions of assets in exchange or trade in for similarly valued
assets so long as the assets so received by You or Your Subsidiaries have a fair
market value that is reasonably equivalent to the fair market value of the
assets so disposed by You or Your Subsidiaries; provided that if such assets are
material to Your business, they are exchanged or traded for similar assets that
are used for a similar purposes, and provided further, however, that nothing in
this clause (n) shall prevent You or Your Subsidiaries from receiving or paying
cash consideration in connection with the disposition of assets in exchange for
similarly valued assets contemplated by this clause (n); (o) dispositions of
assets in exchange for, or replaced by, an upgrade or a new model of such asset;
provided, however, that nothing in this clause (o) shall require the same brand,
type or kind of asset to be purchased as the asset being exchanged or replaced
in order for this clause (o) to be applicable so long the new asset is used for
a similar purpose; (p) the disposition of assets in connection with the Retrofit
in accordance with the Retrofit Plan; (q) dispositions of assets in connection
with maintenance and updating of the facility for fair market value, (r) leases
and subleases of farmland, and (s) sales or dispositions of assets not otherwise
permitted by the foregoing clauses so long as the aggregate fair market value of
all such assets disposed of in any fiscal year (including the proposed
disposition) would not exceed $500,000.”

(c) The definition of “Permitted Indebtedness” contained in Section 1.8 of the
Security Agreement is hereby amended and restated in its entirety as follows:

“1.8 The term “Permitted Indebtedness”, as used herein, means (a) Indebtedness
of any of You in favor of Us; (b) Indebtedness existing at the Execution Date or
the Amendment Closing Date and disclosed on Schedule II; (c) Indebtedness
incurred for the acquisition of services, supplies or inventory on normal trade
credit in the ordinary course of business; (d) Permitted Intercompany Advances;
(e) Subordinated Indebtedness; (f) Permitted Purchase Money Indebtedness;
(g) Indebtedness consisting of (i) unsecured guarantees arising with respect to
customary indemnification obligations to purchasers in connection with Permitted
Dispositions and (ii) unsecured guarantees with respect to Indebtedness of You
or Your Subsidiaries, to the extent that the Person that is obligated under such
guaranty could have incurred such underlying Indebtedness; (h) endorsement of
instruments or other payment items for deposit in the ordinary course of
business; (i) Indebtedness incurred in the ordinary course of business under
performance, surety, statutory, and appeal bonds; (j) Indebtedness owed to any
Person providing property, casualty, liability, or other insurance to You or
Your Subsidiaries, so long as the amount of such Indebtedness is not in excess
of the amount of the unpaid cost of, and shall be incurred only to defer the
cost of, such insurance for the year in which such Indebtedness is incurred and
such Indebtedness is outstanding only during such year, (k) unsecured
Indebtedness incurred in respect of netting services, overdraft protection, and
other like services, in each case, incurred in the ordinary course of business;
(l) unsecured Indebtedness of You or Your Affiliates owing to employees, former
employees, officers, former officers, directors, or former directors (or any
spouses, ex-spouses, or estates of any of the foregoing) incurred in connection
with the redemption by You or Your Affiliates of the Stock of You or Your
Affiliates that has been issued to such Persons, so long as (i) no Event of
Default has occurred and is continuing or would immediately result from the
incurrence of such Indebtedness, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $100,000 and (iii) such
Indebtedness is subordinated in right of payment to the Indebtedness and other
obligations under the Loan Documents on terms and conditions reasonably
acceptable to Us; (m) Indebtedness composing Permitted Investments;
(n) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
“procurement cards” or “P-cards”), in each case, incurred in the ordinary course
of business provided the aggregate amount of all such Indebtedness outstanding
at any one time does not exceed $200,000; (o) accrual of interest on
Indebtedness otherwise permitted under Section 12, accretion or amortization of
original issue discount with respect to Indebtedness otherwise permitted under
Section 12 or Indebtedness incurred as a result of payment of interest in kind
on Indebtedness otherwise permitted under Section 12, to the extent that such
interest or original issue discount accrues pursuant to the documents evidencing
such Indebtedness as in effect at the time when such Indebtedness is initially
incurred; (p) any other unsecured Indebtedness incurred by You or any of Your
Subsidiaries in an aggregate outstanding amount not to exceed $100,000 at any
one time; (q) to the extent either (i) existing on the date that the Agri-Energy
Acquisitions are consummated (after giving effect to the Agri-Energy
Acquisitions) or (ii) entered into in the ordinary course of business, deferred
payment contracts for the purchase of corn; (r) Indebtedness under the Working
Capital Loan Facility so long as the aggregate outstanding principal amount
thereof does not at any time exceed Two Million Eight Hundred Thousand Dollars
($2,800,000);



--------------------------------------------------------------------------------

(s) the incurrence by You or Your Subsidiaries of Indebtedness under hedge
agreements that are entered into for the bona fide purpose of hedging the
interest rate or commodity risk associated with You and Your Subsidiaries’
operations in the ordinary course of business and not for speculative purposes;
(t) Indebtedness in respect of or Cash Management Services in each case,
incurred in the ordinary course of business, (u) Indebtedness in the form of
letters of credit issued to Your utility providers in the ordinary course of
business as deposits to secure performance of Your obligations to such utility
providers; (v) Indebtedness under the “Loan Documents” (as such term is defined
in the Agri-Energy Loan Agreement); (w) Indebtedness secured by the Lien
permitted pursuant to clause (v) of the definition of Permitted Lien; and
(x) extensions, refinancings, modifications, amendments and restatements of any
item of Permitted Indebtedness (a) though (w) above, provided that the principal
amount thereof is not increased.”

(d) The definition of “Permitted Liens” contained in Section 1.11 of the
Security Agreement is hereby amended and restated in its entirety as follows:

“1.11 The term “Permitted Liens”, as used herein, means any and all of the
following: (a) Liens in Our favor; (b) Liens for taxes, fees, assessments or
other governmental charges or levies, either not delinquent or being contested
in good faith by appropriate proceedings, provided that such Liens do not have
priority over any of Our Liens and You maintain adequate reserves in accordance
with GAAP; (c) Liens securing claims or demands of materialmen, artisans,
mechanics, carriers, warehousemen, landlords, laborers, suppliers and other like
Persons arising in the ordinary course of Your business and imposed without
action of such Persons, provided that the payment thereof is not yet required or
is being contested in good faith by appropriate proceedings; (d) Liens arising
from judgments, decrees or attachments in circumstances which do not constitute
an Event of Default hereunder; (e) the following deposits, to the extent made in
the ordinary course of You or Your Subsidiaries’ business: deposits under
worker’s compensation, unemployment insurance, social security and other similar
laws, or to secure the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure indemnity, performance or other
similar bonds for the performance of bids, tenders or contracts (other than for
the repayment of borrowed money) or to secure statutory obligations (other than
Liens arising under ERISA or environmental Liens) or surety or appeal bonds, or
to secure indemnity, performance or other similar bonds; (f) Liens on insurance
proceeds in favor of insurance companies granted solely as security for financed
premiums; (g) intentionally deleted; (h) Liens in favor the Working Capital
Lender arising under the Working Capital Loan Facility on Accounts, Inventory
and identifiable cash proceeds thereof residing in a lockbox deposit account
associated therewith; (i) Liens existing at the Execution Date or the Amendment
Closing Date and disclosed on Schedule IV; (j) the interests of lessors and
sub-lessors under operating leases and non-exclusive licensors and sub-licensors
under license agreements; (k) purchase money Liens or the interests of lessors
under Capital Leases to the extent that such Liens or interests secure Permitted
Purchase Money Indebtedness and so long as (i) such Lien attaches only to the
asset purchased, acquired or leased and the proceeds thereof, and (ii) such Lien
only secures the Indebtedness that was incurred to acquire the asset purchased
or acquired or any refinancing Indebtedness in respect thereof; (l) with respect
to any real property, easements, rights of way, zoning restrictions, covenants,
conditions, and restrictions of record, minor title defects, encroachments or
matters that would be disclosed in an accurate survey and other similar
encumbrances or charges, in each case that do not materially interfere with or
impair the use or operation thereof; (m) licenses of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business; (n) Liens that are replacements of Permitted Liens to the extent that
the original Indebtedness is the subject of permitted refinancing Indebtedness
and so long as the replacement Liens only encumber those assets that secured the
original Indebtedness; (o) Liens granted in the ordinary course of business on
the unearned portion of insurance premiums and dividends, rebates and proceeds
thereunder securing the financing of insurance premiums to the extent the
financing is permitted under the definition of Permitted Indebtedness;
(p) rights of setoff or bankers’ liens upon deposits of Cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business; (q) Liens on Cash and Cash Equivalents that secure Cash Management
Services; (r) Liens on Cash and Cash Equivalents that secure Indebtedness
permitted pursuant to clause (s) of the definition of Permitted Indebtedness so
long as such Cash and Cash Equivalents securing such obligations are limited to
the greater of (i) ten percent (10%) of the hedged amount or (ii) such other
amount as may be required by the regulated exchange, such as the Chicago Board
of Trade, and Your existing brokers in connection with such hedging arrangement;
(s) Liens that secure Subordinated Indebtedness; (t) Liens that secure
Indebtedness permitted pursuant to clause (r) of the definition of Permitted
Indebtedness and subject to an intercreditor agreement acceptable to Us;
(u) other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed $100,000; (v) Cash collateral securing Your
reimbursement obligations in connection with letters of credit issued to
landlords in lieu of security deposits not to



--------------------------------------------------------------------------------

exceed $100,000 in the aggregate at any time in which You have used commercially
reasonable efforts to provide Us with a subordinated security interest in the
Collateral securing such letters of credit; (w) Liens granted by You to secure
Indebtedness under the Agri-Energy Loan Agreement and the documents, agreements
and instruments related thereto; and (x) Liens incurred in connection with the
extension, renewal or refinancing of the Indebtedness secured by Liens of the
type described in the foregoing clauses, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.”

(e) Section 4.5 of the Security Agreement is hereby amended and restated in its
entirety as follows:

“4.5 Litigation. Except as set forth on Schedule V (as such Schedule may be
updated from time to time by delivery of written notice to Us for events
occurring after the Closing Date), there are no actions, suits or proceedings at
law or in equity or by or before any governmental authority now pending or, to
Your knowledge, threatened against or affecting You or any of the business,
property or rights of You.”

(f) Guarantor and Secured Party hereby agree that the Schedules to the Security
Agreement are hereby amended, restated and replaced with the updated Schedules
attached as Exhibit A hereto.

2. Representations and Warranties. Guarantor hereby represents and warrants to
Secured Party that each of the representations and warranties contained in
Section 4 of the Security Agreement is true and correct in all material respects
as of the date hereof, except such representations and warranties that relate
expressly to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, in each case, after giving effect to
this Agreement and updating the Schedules to the Loan Agreement with the
Schedules attached hereto as Exhibit A.

3. Conditions to Effectiveness. The satisfaction of the following shall
constitute conditions precedent to the effectiveness of this Agreement:

(a) receipt by Secured Party of this Agreement duly executed by the parties
hereto; and

(b) receipt by Secured Party of the updated Schedules attached hereto as Exhibit
A, each in form and substance acceptable to Secured Party.

4. Recitals. The recitals to this Agreement shall constitute a part of the
agreement of the parties hereto.

5. Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally:
(a) consents to personal jurisdiction in San Mateo County, State of California;
(b) waives any objection as to jurisdiction or venue in San Mateo County, State
of California; (c) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (d) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.

6. Mutual Waiver Of Jury Trial; Judicial Reference. Because disputes arising in
connection with complex financial transactions are most quickly and economically
resolved by an experienced and expert person and The Parties wish applicable
state and federal laws to apply (rather than arbitration rules), The Parties
desire that their disputes be resolved by a judge applying such applicable laws.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES SPECIFICALLY
WAIVES ANY RIGHT THEY MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF ACTION, CLAIM,
CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM (COLLECTIVELY,
“CLAIMS”) ASSERTED BY YOU AGAINST US OR OUR ASSIGNEE OR BY US OR OUR ASSIGNEE
AGAINST YOU. IN THE EVENT THAT THE FOREGOING JURY TRIAL WAIVER IS NOT
ENFORCEABLE, ALL CLAIMS, INCLUDING ANY AND ALL QUESTIONS OF LAW OR FACT RELATING
THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY



--------------------------------------------------------------------------------

PARTY, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE OF
CIVIL PROCEDURE (“REFERENCE”). THE PARTIES SHALL SELECT A SINGLE NEUTRAL
REFEREE, WHO SHALL BE A RETIRED STATE OR FEDERAL JUDGE. IN THE EVENT THAT THE
PARTIES CANNOT AGREE UPON A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE
COURT. THE REFEREE SHALL REPORT A STATEMENT OF DECISION TO THE COURT. NOTHING IN
THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE LAWFUL
SELF-HELP REMEDIES, FORECLOSE AGAINST COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.
THE PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE
REFEREE ORDERS OTHERWISE. THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS SECTION. THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY. THIS
WAIVER EXTENDS TO ALL SUCH CLAIMS, INCLUDING CLAIMS THAT INVOLVE PERSONS OTHER
THAN YOU AND US; CLAIMS THAT ARISE OUT OF OR ARE IN ANY WAY CONNECTED TO THE
RELATIONSHIP BETWEEN YOU AND US; AND ANY CLAIMS FOR DAMAGES, BREACH OF CONTRACT,
SPECIFIC PERFORMANCE, OR ANY EQUITABLE OR LEGAL RELIEF OF ANY KIND, ARISING OUT
OF THIS AGREEMENT.

7. Signatures. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all such counterparts together
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile or transmitted electronically in either Tagged Image
Format Files (“TIFF”) or Portable Document Format (“PDF”) and, upon such
delivery, the facsimile, TIFF or PDF signature, as applicable, will be deemed to
have the same effect as if the original signature had been delivered to the
other party.

8. ANY AMENDMENT OF THIS AGREEMENT MAY ONLY BE ACCOMPLISHED THROUGH A DOCUMENT
WITH SIGNATURES FROM EACH OF THE PARTIES HERETO.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed and
delivered as of the date first above written.

 

“Guarantor” AGRI-ENERGY, LLC By:  

/s/ David Glassner

Name:  

David Glassner

Title:  

President

 

“Secured Party” TRIPLEPOINT CAPITAL LLC By:  

/s/ Sajal Srivastava

Name:   Sajal Srivastava Title:   Chief Operating Officer